THE COURT.
The Board of Directors of Eden Township Hospital District seeks a writ of prohibition commanding respondent court to desist from any further proceedings in an action by Wesley Bill against Eden Township Hospital District or in any action calculated to furnish the facilities of Eden Hospital to Dr. Ben Rosner.
Dr. Rosner, who is not a party to this proceeding, was denied admission to membership on the medical staff of Eden Hospital. Wesley Bill, one of his patients, was admitted to the hospital, and he obtained a preliminary injunction from respondent court compelling the hospital to permit Dr. Rosner to treat him. Three other patients of the doctor had previously obtained such injunctions.
The board’s position is that, under the bylaws of the hospital, only members of the medical staff may treat patients in the hospital, that Dr.Rosner is not a member, and that therefore the board cannot be compelled to permit him to use its facilities. In Rosner v. Eden Township Hospital Dist., ante, p. 592 [25 Cal.Rptr. 551, 375 P.2d 431], this day filed, it was concluded that the board must admit Dr. Rosner to membership on its staff.
The order to show cause heretofore issued is discharged, and the application for the writ of prohibition is denied.